Citation Nr: 1113034	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  00-00 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for impotence, to include secondary to service-connected ilio inguinal nerve entrapment syndrome.  

2.  Entitlement to service connection for a left knee disability, to include  chondromalacia and torn meniscus of the left knee.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral pes planus, also claimed as a left foot pain.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left hip pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran had active service from November 1965 to October 1969.  

This matter initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 1998 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in part, denied the claims on appeal.  In that determination, the RO, among other things, denied the Veteran's application to reopen claims of entitlement to service connection for bilateral pes planus, left foot pain, and left hip pain, and also denied entitlement to service connection for impotency and chondromalacia of the left knee.  The Veteran disagreed with the aforenoted actions and appealed this matter to the Board.  

The Board remanded the appeal for additional development in August 2003.  

A videoconference hearing before a member of the Board was held in November 2005.  A transcript of these proceedings has been associated with the Veteran's claims file.  A claim for service connection for a shell fragment wound of the left index finger was withdrawn by the Veteran at that hearing.  The Veteran explained that he wished instead to submit a claim for an increased rating for a service-connected injury of the right hand.  The Board referred that claim to the RO for appropriate action.

In February 2006, the Board, in part, remanded the issues on appeal for additional development.  

In June 2010, this matter was again remanded in order to afford the Veteran an additional opportunity to testify at a hearing before the Board, as the Veterans Law Judge who had conducted the November 2005 videoconference hearing was no longer with the Board.  

In December 2010, the Veteran, accompanied by his representative, testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  

After the most recent statement of the case dated in January 2010, the Veteran submitted additional evidence relevant to his claims, accompanied by a waiver of RO consideration.  This evidence will be considered by the Board in reviewing the Veteran's claims.  38 C.F.R. § 20.1304.

In an action dated in August 2002, the RO reopened the Veteran's claims for service connection for bilateral pes planus, left foot pain, and left hip pain.  However, the fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues going to the merits.  Id. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board unfortunately finds that this matter must be remanded for additional development.

When this matter was before the Board in February 2006, the case was remanded for additional development.  In February 2006, the Board noted that the Veteran's claims for service connection for pes planus, a left knee disorder and a left hip disorder were premised in part on his claim of having sustained blast injuries during service.  The report of a VA feet examination conducted in May 2005 reflected that the Veteran presented a history of being involved in a blast type injury that produced an abdominal injury, hernia formation, and injury to this left foot.  On examination, the examiner stated that the Veteran did not have a classical flat foot, but did have a valgus ankle mortis that would make one think that he had a flat foot when he was actually turning in the ankle joint.  The examiner stated that "I can only speculate that this trauma that he incurred in the blast injury produced the symptomatology that has given him this valgus ankle we are seeing today."  

Similarly, the Board noted that a medical record from Jeremy Schwartz, M.D., dated in October 2005 reported that the Veteran was involved in a mortar blast in 1969 in Vietnam, sustaining multiple injuries.  He reportedly tore a tendon in his ankle which led him to a pes planovalgus, flatfoot type deformity.   The doctor further stated that this resulted in an abnormal gait over the past 35 years, and that this certainly related to his hip and knee problems.  

The Board noted, however, that the Veteran's service medical treatment records do not contain any mention of any treatment for such blast injuries.  In addition, his DD 214 which was originally received in June 1970 does not reflect the receipt of a Purple Heart.  A copy of a DD 215 dated in December 1999 is likewise negative for any such award.  However, in May 2004 the Veteran submitted a photocopy of a DD 214 and a photocopy of a letter indicating that the Air Force had issued a new DD 214 which now included a Purple Heart.  

The Board found that it was unable to verify the authenticity of these documents based on the photocopies that were submitted.  Moreover, the Board found that the documents did not include any indication as to the basis upon which such an award would have been made, such as the date of wounds and the areas of the bodies affected by wounds.  The Board noted that a packet of the Veteran's service personnel records obtained by the VA in June 2002 included a letter from the Veteran to the Air Force dated in 1999 requesting a Purple Heart medal and referring to enclosed VA treatment records dated in December 1998 showing a diagnosis of a shell fragment wound of the right index finger.  The Board noted that it was unknown if the Air Force was able to obtain any official information corroborating the claimed wound.  If the Air Force did in fact discover evidence reflecting that the Veteran was injured during combat, this could render applicable certain considerations of the law which apply to combat Veterans, such as 38 U.S.C.A. § 1154(b).  In light of this lack of information, the Board concluded that additional development of evidence was required.  The Board specifically requested that the RO contact the United States Air Force and request verification of the Veteran's report of being awarded  a Purple Heart Medal.  If such an award was made, all supporting documentation was requested to be obtained.

Subsequent to the February 2006 remand, the Veteran submitted additional photocopies of documents relating to his award.  The claims file, however, does not indicate that the RO requested verification of such award from the Air Force, or attempted to obtain supporting documentation.  

Based on the foregoing, the Board reluctantly concludes that this matter must be remanded for additional compliance with the Board's February 2006 remand instructions.  As the Court has stated,

[A] remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  We hold further that a remand by this Court or the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  If not already of record, the Veteran should be provided proper VCAA notice in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA notice should advise the Veteran of the evidence and information necessary to reopen his claims of entitlement to service connection for bilateral per planus and a left hip condition; (2) identify what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial, and (3) provide general VCAA notice for the underlying service connection claims. The letter should also advise the Veteran that he may submit statements from his fellow servicemembers, friends, or family who may offer lay testimony regarding his claimed in-service injuries.

2.  In the February 2006 Board remand, the Board noted that the Veteran's service medical treatment records do not contain any mention of any treatment for mortar blast injuries.  The Veteran's DD 214 which was originally received in June 1970 does not reflect the receipt of a Purple Heart.  A copy of a DD 215 dated in December 1999 is likewise negative for any such award.  However, in May 2004 the Veteran submitted a photocopy of a DD 214 and a photocopy of a letter indicating that the Air Force had issued a new DD 214 which now included a Purple Heart.  

The Board was unable to verify the authenticity of these documents based on the photocopies that were submitted.  However, a packet of the Veteran's service personnel records obtained by the VA in June 2002 included a letter from the Veteran to the Air Force dated in 1999 requesting a Purple Heart medal and referring to enclosed VA treatment records dated in December 1998 showing a diagnosis of a shell fragment wound of the right index finger.  The Board noted that it was unknown if the Air Force was able to obtain any official information corroborating the claimed wound.  If the Air Force did in fact discover evidence reflecting that the Veteran was injured during combat, this could render applicable certain considerations of the law which apply to combat Veterans, such as 38 U.S.C.A. § 1154(b).  In light of this lack of information, the Board concluded in the February 2006 remand that additional development of evidence was required.  The Board specifically requested that the RO contact the United States Air Force and request verification of the Veteran's report of being awarded  a Purple Heart Medal.  If such an award was made, all supporting documentation was requested to be obtained.

Subsequent to the February 2006 remand, the Veteran submitted additional photocopies of documents relating to his award.  The claims file, however, does not indicate that the RO requested verification of such award from the Air Force, or attempted to obtain supporting documentation.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, at this juncture, the Board again requests that the RO contact the United States Air Force and request verification of the Veteran's report of being awarded  a Purple Heart Medical.  All supporting documentation reflecting the answer(s) received from the Air Force, whether negative or positive, must be properly included in the claims file.

3.  Thereafter, the RO should adjudicate the appellant's claims.  With respect to the claims for service connection, the RO should consider whether the provisions of 38 U.S.C.A. § 1154(b) are applicable.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


